DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.

Response to Amendment
Amendment filed 3/3/2022 is entered. The Supplemental Amendment filed 3/14/2022 is not entered as the Supplemental Amendment contains a new Figure 5 which contains new matter for showing structures which are not present in the Specification nor originally filed Drawings.
 
Claim Objections
Claim 53 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 33. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “a gear arrangement is provided in the carrier and automatically couples with the drive upon insertion of the carrier into the device” as required by claims 33 and 53 and “the carrier is insertable into the housing together with the gear arrangement” as required by claim 44 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 28-30, 32-33, 48-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 21 and 48 each requires a limitation of ‘an elongated or tubular target with a rate profile of a rate of removal of the target during coating as a function of the axial position in a direction of the longitudinal extension of the target having a first region in which the rate of removal is at least essentially homogeneous in a middle axial region of each elongated or tubular target and a second region toward ends each elongated or tubular target in which an inhomogeneous rate of removal is produced, the rate of removal of which varies by more than 10 %’, which the combination of Zoeller and De Bosscher has been cited for teaching the structure that allows the device to function in this manner. However Applicant continues to argue (see at least Applicant’s Remarks filed 3/3/2022 p. 7-8) that the combination does not teach the unexpected result of this limitation, that is that the first region has an essentially homogenous rate of removal and the second region has a rate of removal that varies by more than 10%.
Based on this argument by Applicant, the Specification is not reasonably enabled for teaching how one of ordinary skill would simply use any means of sputtering an elongated or tubular target and yet achieve this unexpected result, since other sputtering parameters and or variables affect this unexpected result, and thus must be used. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The published Specification (US 2018/0312964) teaches in fig. 3 and para 0061-0065 an embodiment of a general tubular target [4] with a general recitation of a magnet arrangement [5] that supposedly yields the unexpected result of the elongated or tubular target having ‘the first region having an essentially homogenous rate of removal and the second region having a rate of removal that varies by more than 10%’. However this teaching does not specify that the claimed unexpected result occurs for any other type of sputtering as claims 21 and 48 require, nor explain how a simple elongated or tubular target with a general magnet arrangement yields this unexpected result, nor does the Specification provide any specific parameters or conditions for how this unexpected result occurs in difference to the prior art. Therefore the Specification does not enable one of ordinary skill in the art to use the claimed device to yield the unexpected result without undue experimentation since there are so many other unspecified or unknown factors that can affect this result. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quantity of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order. As to factors A and F, claims 21 and 48 recite that a means for sputtering an elongated or tubular target yields the unexpected result of the target having the first region having an essentially homogenous rate of removal and the second region having a rate of removal that varies by more than 10%. Yet the Specification does not teach how merely using any type of sputtering of an elongated target or tubular target achieves this unexpected result. Some unspecified one or more parameters must seemingly be used with the claimed method to affect this counter-intuitive result. These one or more parameters can be, but are not limited to:
various magnet arrangements inside the target, at ends of the target, in the middle of the target, behind the target, and/or in front of the target in addition to possibly using electromagnets and/or magnetic shunts to further control the magnetic field, which leads the magnetic field controlling how plasma bombards the first and second regions of the target, which affects rate of particles dislodged from target, e.g. rate of removal of the first and second regions of the target;
magnet compositions that comprise the magnet arrangement, e.g. using certain rare-earth materials for one or more magnets near ends as opposed ferromagnetic materials at other regions, which affects magnetic strength at the first and second regions of the target, which then affects how much plasma density bombards the target, which affects the rate of particles dislodged from target, e.g. rate of removal of the first and second regions of the target;
target composition differences between the first and second regions of the target, such as whether the second region has undergone an additional densification method (e.g. casting, sintering, isostatic pressing, etc.) than the first region, and whether the first and second regions are distinct target pieces which have then been formed, adhered, or fused together, which affects how quickly material of the second region is dislodged compared to the first region;
location of sputtering gas inlets in relation to the first and second regions of the target, with inlets located at the first region allowing for quicker ionization of the sputtering gas into a plasma than at the second region, with more plasma at the first region affecting the rate of particles dislodged from the first region compared to the second region, e.g. rate of removal of the first and second regions of the target;
heating or cooling of each of the first and second regions of the target, which affects how easily particles are dislodged from each of the first and second regions of the target, which affects deposition rate of particles dislodged from the target, e.g. rate of removal of the target;
using a laser or ion beam directed at the first or second region to increase deposition rate of particles dislodged from the target, e.g. rate of removal of the first and second regions of the target;
combinations of at least one or more of these sputtering parameters listed above. For example, a magnet shunt and sputtering gas inlets may be located at the first region in order to have a weaker magnetic field but with more plasma at the first region than at the second region, in addition to having the second region further densified via hot isostatic pressing and not the first region, which all may result in having the removal rate at the second region be less than the first region. 
Therefore because the Specification does not teach any of these (or any others not listed above) one or more parameters that can seemingly affect this unexpected result, and only teaches using a general elongated or tubular target with a general magnet arrangement, a seemingly limitless amount of possibilities exists for which parameter(s) is/are may or may not be used in conjunction with the claimed ‘means for sputtering an elongated or tubular target’ to give the claimed unexpected result of the target having the first region having an essentially homogenous rate of removal and the second region having a rate of removal that varies by more than 10%. As such this factor strongly weighs against a finding of enablement.
As to factors B and E, the nature of sputter deposition requires control of a variety of parameters, such as those discussed above, in order to control a predictable deposition rate from a target. Usually, using any magnet arrangement with an elongated or tubular target would not inherently result in a homogenous first region and a non-homogenous second region that varies by 10% or more, unless another parameter or parameters are specified. However as stated by Applicant and taught by the Specification, using any means of sputtering an elongated or tubular target would yield this unexpected result, which is counter-intuitive to what is expected. Yet the Specification does not provide adequate guidance to one of ordinary skill as to how this unpredictable and counter-intuitive result occurs (i.e. some other unknown or unspecified parameter(s) must be occurring). As such this factor strongly weighs against a finding of enablement.
As to factor C, the prior art of record of De Bosscher (US Patent No. 6,416,639) teaches sputtering an elongated target with magnet arrangement yields the result of the target having a first region of homogenous removal and a second region of non-homogenous removal that varies by 10% or more (De Bosscher, abstract; figs. 2 and 7). However Applicant states that this would actually not expectedly give this result, and therefore one of ordinary skill in the art would need further guidance from the Specification to then ascertain how this unexpected result occurs besides simply sputtering an elongated or tubular target with a magnet arrangement. As such, the Specification is devoid of any such guidance for one of ordinary skill to operate the claimed device in addition to the elongated or tubular target with the magnet arrangement to yield this unexpected result. As such this factor strongly weighs against a finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factor G, the Specification provides no direction to one of ordinary skill as to how any sputtering of an elongated or tubular target with a magnet arrangement would yield this unexpected result as discussed above. In addition one or more parameters as discussed above can influence this unexpected result, none of which are taught by the Specification. This factor strongly weighs against a finding of enablement.
As to factor H, one of ordinary skill in the art has no guidance as to use the claimed device for any type of sputtering of an elongated or tubular target with a magnet arrangement to unexpectedly result in the target having the first region having an essentially homogenous rate of removal and the second region having a rate of removal that varies by more than 10%. The amount of experimentation needed to test the one or more parameters, such as those listed above in addition to those not listed here, presents an unreasonable burden on one of ordinary skill. This factor strongly weighs in favor of finding that the claimed device requiring ‘means of sputtering an elongated or tubular target’ to yield the unexpected result of ‘the target having the first region having an essentially homogenous rate of removal and the second region having a rate of removal that varies by more than 10%’ is not enabled.
Claims 21, 28-33, 44-45, and 48-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 21 and new claim 48 each requires a limitation of: ‘a rate profile of a rate of removal of the target during coating as a function of the axial position in a direction of the longitudinal extension of the target having a first region in which the rate of removal is at least essentially homogeneous in a middle axial region of each elongated or tubular target and a second region toward ends each elongated or tubular target in which an inhomogeneous rate of removal is produced, the rate of removal of which varies by more than 10%’. There is no support in the Specification for this limitation.
Claim 44 has been amended to require “the gear arrangement coupling with the drive of the device upon insertion of the carrier into the housing for enabling rotation of the lenses within the carrier and disengaging from the drive upon removal of the carrier”. There is no support in the Specification for this requirement.
Claim 44 has been amended to require: “the carrier is insertable into the housing together with the gear arrangement and the at least two lenses”. There is no support in the Specification that the carrier and gear arrangement are both insertable together into the device.
Claim 33 and 53 each requires “a gear arrangement is provided in the carrier and automatically couples- 4 -Application No. 15/736,979 Docket No. 740126-296with the drive upon insertion of the carrier into the device”. There is no support in the Specification that the gear arrangement is provided in the carrier. There is also no support in the Specification that the gear arrangement automatically couples with the drive.
Claim 31 (dependent on claim 44) requires a rotary coupling by which each of the at least two lenses are rotatable around the respective axis by a drive”. There is no support in the Specification for multiple drives. There is also no support in the Specification for both the rotary drive (of claim 31) and the gear arrangement (of claim 44).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 28-33, 44-45, and 48-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 48 each recites the limitations “the axial position” and “the target”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 21 has been amended to require “a tubular target”, and then also requires “each elongated or tubular target” and “the elongated or tubular target”, rendering the claim indefinite as to whether only “a tubular target” or both ‘an elongated target or a tubular target’ is being required. For examination purposes, both ‘an elongated target or a tubular target’ is interpreted as being required by claim 21.
Claim 21 has been amended to require “a carrier for holding the at least two lenses to be coated, each lens being rotatable on the carrier around an axis which intersects the lens, which is offset relative to said center axis and is stationary relative to the elongated or tubular targets” (emphasis added). It is unclear as to which structure(s) (e.g. carrier, two lenses, each lens, an axis, both axes, a combination thereof, or a distinct structure) is/are intended to be ‘offset’ and ‘stationary’ as claimed.
Claim 31 (dependent on claim 44) requires “a drive of the device”. It is unclear as to whether the ‘drive’ is intended to refer to the ‘drive’ of claim 44, or to a distinct ‘drive’ thereof.
Claims 33 and 53 each requires “a drive for rotating the lenses”. It is unclear as to whether ‘the lenses’ is intended to refer to “the at least two lenses”, or other lenses in general.
Claim 44 recites the limitations “the lenses” and “the elongated or tubular targets”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 44 requires “a drive for rotating the lenses”. It is unclear as to whether ‘the lenses’ is intended to refer to “the at least two lenses”, or other lenses in general.
Claim 44 requires “a carrier for holding at least two lenses to be coated, each respective one of the at least two lenses being rotatable by a gear arrangement that is mounted within the carrier around a respective axis which intersects the respective one of the at least two lenses and is transversely offset relative an axis of rotation of the elongated or tubular targets” (emphasis added). It is unclear as to which structure(s) (e.g. carrier, at least two lenses, respective axis, or other structure) is intended to be transverse offset relative an axis of rotation of the target. Since 
Claim 44 has been amended to require “a housing in which the means for producing and the drive are mounted”. It is unclear as to what structure is intended by the “housing” since the Specification and Drawings do not clearly recite a “housing”, in addition to how “housing” is intended to differentiate from “the device”.
Claim 48 has been amended to require “an elongated [[or]] tubular target”, and then also requires “the elongated or tubular target”, rendering the claim indefinite as to whether “a tubular target”, “an elongated tubular target”, or both ‘an elongated target or tubular target’ is being required. For examination purposes, both ‘an elongated target or tubular target’ is interpreted as being required by claim 48.
Claim 48 recites the limitation “the elongated or tubular target”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 48 each have a claim limitation of ‘means for sputtering comprising a rate profile of a rate of removal of the target during coating as a function of the axial position in a direction of the longitudinal extension of the target having a first region in which the rate of removal is at least essentially homogenous in a middle axial region of each elongated or tubular target and a second region toward ends of each elongated or tubular target in which an inhomogeneous rate of removal is produced, the rate of removal varies by more than 10%’ that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not disclose sufficient structure, material, or acts that would result in ‘the second region toward ends of each elongated or tubular target in which an inhomogeneous rate of removal is produced varies by more than 10%’ as claimed. Therefore, claims 21 and 48 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 32 requires plural lenses to be rotatable about a respective axis, which is already required by independent claim 21 by the limitation ‘at least two lenses, each lens being rotatable around an axis which intersects the lens’.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 32, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller et al (DE 19501804) in view of De Bosscher et al (US Patent No. 6,416,639).
With respect to claims 21 and 48, Zoeller discloses a device for coating lenses by sputtering (abstract), wherein figs. 1-2 depict the device comprises a pair of cathodes (i.e. sputter sources) [4],[5] each of which has rectangular (i.e. elongated) targets [6],[7] that are pivotable (i.e. rotated back-and-forth) at angle [] about respective bolts (i.e. center axis) [14],[15] for producing sputtering material onto at least two lenses [3],[3’], each sputter source [4],[5] having a magnetron for generating a magnetic field that produces a directed sputtering cloud from along a longitudinal extension of each elongated target [6],[7] as shown in fig. 1, and a voltage or power source applied to each sputter source [6],[7] (para 0006, 0010-0012, and 0014-0015). Zoeller further depicts in figs. 1-2 the at least two lenses [3],[3’] are held on a carrier [8], each lens [3],[3’] being rotatable on the carrier [8] around an axis (represented via shafts [10],[10’]) which both intersects the lens and is offset relative to the center axis [14],[15], the carrier [8] capable of being stationary (i.e. fixed location) relative to the elongated targets [6],[7] (para 0010-0014), wherein fig. 1 further depicts the carrier [8] supports and arranges the at least two lenses [3],[3’] in a direction parallel to the longitudinal extension of the elongated targets [6],[7] and offset from an axial center of the elongated targets [6],[7] at locations in which each lens [3],[3’] is above a portion of a middle axial region of the elongated targets [6],[7] and a portion of an ends region of the elongated targets [6],[7] (para 0010-0014).
However Zoeller is limited in that while each elongated target [6],[7] has a rate of erosion or removal during sputtering from the magnetron, specific rates of removal at the middle axial region and ends region from the magnetron are not suggested.
De Bosscher teaches in fig. 3-6 an elongated target [2] (col. 5, lines 7-14), similar as that shown in fig. 19 of Zoeller. De Bosscher further teaches in fig. 7 the elongated target [2] having a magnetron for producing during coating a rate profile as a function of axial position in a longitudinal direction, the rate profile comprising a first region of erosion of material (i.e. rate of removal) at a middle axial region which is at least essentially uniform (i.e. homogenous) in a longitudinal extension of the elongated target [2], and a second region of erosion of material (i.e. rate of removal) at an ends region from which is non-uniform (i.e. inhomogenous) in the longitudinal extension at which the rate profile of the second region appears to vary from the first region by more than 10% (abstract; col. 8, lines 19-6; col. 9, lines 1-7). De Bosscher cites the advantages of the elongated target with magnetron producing the first and second regions as providing uniform target erosion and good utilization of target materials at least in the central (i.e. first) region (col. 2, lines 10-24; col. 3, lines 60-63).
It would have been obvious to one of ordinary skill in the art to incorporate the magnetron of De Bosscher as the magnetron for each elongated target of Zoeller to gain the advantages of providing uniform target erosion and good utilization of target materials at least in the first region.
With respect to claims 32 and 52, modified Zoeller further depicts in figs. 1-2 that the carrier [8] comprises the at least two lenses [3],[3’] (para 0014), wherein the carrier [8] holds the at least two lenses [3],[3’] in a manner that enables each of the lenses [3],[3’] to rotate around a respective axis [10],[10’] as shown in fig. 1 (para 0012-0015).
Claims 28-30 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller et al (DE 19501804) and De Bosscher et al (US Patent No. 6,416,639) as applied to claims 21 and 48 above, and further in view of Lehan et al (US Patent No. 5,814,195).
With respect to claims 28 and 49, the combination of Zoeller and De Bosscher is cited as discussed for claims 21 and 48. However the combination of references is limited in that while Zoeller teaches the voltage or power source to the elongated targets [6],[7] is an AC power source with a medium-frequency (para 0012), the elongated targets [6],[7] operating alternatingly between cathode and anode is not specifically suggested.
Lehan teaches in figs. 2-3 a device for sputtering comprising a pair of elongated targets attached to an AC power source (abstract; col. 2, lines 66-67; col. 3, lines 1-2), fig. 2 depicting a pair of elongated targets [20],[22] that are rectangular (col. 1, lines 41-54), similar to the pair in Zoeller, and fig. 3 depicting a pair of cylindrical targets [64],[65] (col. 3, lines 53-61). Lehan further teaches that the AC power source alternates each elongated target between cathode and anode to help discharge a stored charge resulting from redeposited material in addition to cleaning of the elongated targets (col. 1, lines 41-65; col. 2, lines 6-20).
It would have been obvious to one of ordinary skill in the art that the AC power source of the combination of references alternates the elongated targets between cathode and anode as taught by Lehan to gain the advantages of discharging stored charges and cleaning of the elongated targets.
With respect to claims 29 and 50, modified Zoeller further discloses that additional lenses (such as four or more) are positioned over each of the elongated targets [6],[7] by extending a length of each of the elongated targets [6],[7] (para 0014), such as how fig. 1 depicts the at least two lenses [3’],[3’] (and thus the four or more lenses) are arranged linearly over each of the elongated targets [6],[7].
With respect to claims 30 and 51, modified Zoeller further depicts in fig. 2 axes [10],[10’] (from fig. 1) of the at least two lenses [3],[3’] run transversely to a common plane of the two elongated targets [6],[7].
Claims 33 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller et al (DE 19501804) and De Bosscher et al (US Patent No. 6,416,639) as applied to claim 21, and further in view of Barnett (US Patent No. 4,816,133).
With respect to claim 33 and 53, the combination of references Zoeller and De Bosscher is cited as discussed for claim 21. Zoeller further discloses in fig. 2 the carrier [8] being insertable into a drive (represented by structure [12]) for allowing the at least two lenses [3],[3’] to be rotated, and a drive motor [9],[9’] is provided in the carrier [8] and automatically couples with the drive [12] upon insertion of the carrier [8] into the device for enabling rotation of the at least two lenses [3],[3’] via drive motors [9],[9’] within the carrier [8] which is capable of being stationary (para 0010-0015). However the combination of references is limited in that while Zoeller teaches the drive motors [9],[9’] rotate each lens [3],[3’] individually (para 0013), specifics of the drive motors [9],[9’] and rotation are not suggested.
Barnett teaches in fig. 1 a device for sputter coating optical substrates (i.e. lenses) [26] supported on a plate subassembly (i.e. carrier) [30] that is connected with a drive assembly [28] for rotating the lenses [26] (abstract; col. 5, lines 29-40), with fig. 2 depicting each carrier [30] is connected to a main body hub [72] that has a drive hub gear (i.e. drive) [84] that rotates the carrier [30] via drive gear (i.e. gear arrangement) [48] through bearing sleeve (i.e. rotary coupling) [52] (col. 6, lines 20-30), wherein the gear arrangement [48] coupled to the drive [84] via releasable securement which enables the lenses [26] to rotate about first axes [38] within the carrier [30] (col. 5, lines 55-63), and wherein the carrier [30] and gear arrangement [48] are capable of being insertable together  with the lenses [26] (col 5, lines 29-63).
It would have been obvious to one of ordinary skill in the art to incorporate the specifics of the gear arrangement as taught by Barnett with the drive motors of Zoeller since Zoeller fails to specify specifics of the drive motor that rotates the lenses, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Barnett teaches specifics of the gear arrangement used for rotating optical substrates (i.e. lenses) about respective axes in a device used for sputter coating.
Claims 44-45 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller et al (DE 19501804) in view of Barnett (US Patent No. 4,816,133).
With respect to claims 44 and 31, Zoeller discloses a device for coating lenses by sputtering (abstract), wherein figs. 1-2 depict the device comprises a pair of cathodes (i.e. sputter sources) [4],[5] each of which has rectangular (i.e. elongated) targets [6],[7] that is pivotable (i.e. rotated back-and-forth) at angle [] about a bolt (i.e. center axis) [14],[15] for producing sputtering material onto at least two lenses [3],[3’] (para 0006, 0010-0012, and 0014-0015), wherein figs. 1-2 further depict the at least two lenses [3],[3’] are held on a carrier [8], each lens being rotatable on the carrier [8] around an axis (represented via shafts [10],[10’]) which both intersects the lens and is transversely offset relative to the center axis [14],[15], the carrier [8] capable of being stationary (i.e. fixed location) relative to the elongated targets [6],[7] (para 0010-0014), wherein fig. 1 further depicts the carrier [8] supports and arranges the at least two lenses [3],[3’] in a direction parallel to the longitudinal extension of the elongated targets [6],[7] (para 0010-0014). Zoeller further discloses in fig. 2 the carrier [8] being insertable into a drive (represented by structure [12]) for allowing the at least two lenses [3],[3’] to be rotated, and a drive motor [9],[9’] is provided in the carrier [8] and automatically couples with the drive [12] upon insertion of the carrier [8] into the device for enabling rotation of the at least two lenses [3],[3’] via drive motors [9],[9’] within the carrier [8] which is capable of being stationary (para 0010-0015). 
However Zoeller is limited in that while the drive motors [9],[9’] rotate each lens [3],[3’] individually (para 0013), specifics of the drive motors [9],[9’] and rotation are not suggested
Barnett teaches in fig. 1 a device having walls (i.e. housing) for sputter coating optical substrates (i.e. lenses) [26] supported on a plate subassembly (i.e. carrier) [30] that is connected with a drive assembly [28] for rotating the lenses [26] (abstract; col. 5, lines 29-40), with fig. 2 depicting each carrier [30] is connected to a main body hub [72] that has a drive hub gear (i.e. drive) [84] that rotates the carrier [30] via drive gear (i.e. gear arrangement) [48] through bearing sleeve (i.e. rotary coupling) [52] mounted within the carrier [30](col. 6, lines 20-30), wherein the gear arrangement [48] coupled to the drive [84] via releasable securement which enables the lenses [26] to rotate about first axes [38] within the carrier [30] and disengagement from the drive [84] upon removal of the carrier [30] (col. 5, lines 55-63), and wherein the carrier [30] and gear arrangement [48] are capable of being insertable together with the lenses [26] (col 5, lines 29-63). Figs.1 and 4 further depict the housing contains a means for sputtering and the drive [84].
It would have been obvious to one of ordinary skill in the art to incorporate the specifics of the gear arrangement as taught by Barnett with the drive motors of Zoeller since Zoeller fails to specify specifics of the drive motor that rotates the lenses, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Barnett teaches specifics of the gear arrangement used for rotating optical substrates (i.e. lenses) about respective axes in a device used for sputter coating.
With respect to claim 45, the combination of references Zoeller and Barnett each teach having the carrier [8] (from Zoeller) or [30] (from Barnett) be capable of holding respective axes of the lenses in a stationary position to the elongated targets [6],[7] of Zoeller (Zoeller, para 0012-0013; Barnett, col. 5, lines 29-68; col. 6, lines 1-34).

Response to Arguments
Applicant’s Remarks on p. 7-9 filed 3/3/2022 are addressed below.


Claim Objections
Claims 53 and 54 have been renumbered 52 and 53; this objection is withdrawn.
Claim 33 nor claim 53 have not been amended; the objection is maintained.

112 Rejections
On p. 7, Applicant points to para 0047-0048 for support of the limitations “the gear arrangement coupling with the drive of the device upon insertion” and “the carrier is insertable into the housing together with the gear arrangement and the at least two lenses.
The Examiner respectfully disagrees as there is no explicit support for each of these limitations at para 0047-0048, nor does there appear to be implicit support at para 0047-0048 for each of these limitation. These previous 1st paragraph rejections are maintained.
On p. 7, Applicant points to para 0062-0063 for support of the limitations of claims 21 and 48.
The Examiner respectfully disagrees as there is no explicit support for the limitations of claims 21 and 48 at para 0062-0063, nor does there appear to be implicit support at para 0062-0063 for these limitation. These previous 1st paragraph rejections are maintained.
Claim 52 has been amended by deleting “a plurality of lenses” and adding “the at least two lenses”; this previous 4th paragraph rejection is withdrawn.


103 Rejections
On p. 7-8, Applicant argues that Zoeller and De Bosscher teach the limitation of ‘holding a lens in both a first or middle axial region of a uniform rate and a second region with an inhomogeneous rate’ as required by claims 21 and 48.
The Examiner respectfully disagrees. First, Applicant is not enabled for this limitation, nor does the Specification provide sufficient corresponding structure, material, or acts for performing this entire claimed function and clearly link the structure, material, or acts to this claimed function, as discussed above in the 112 rejection section. Second, Applicant’s arguments are directed to the intended use of the claimed device, with the device taught by the combination of Zoeller and De Bosscher fully capable of operating in the claimed manner. Third, the combination of Zoeller and De Bosscher does teach this limitation since Zoeller teaches in fig. 1 each lens [3],[3’] is in a middle or first region of each planar target [6],[7] and in a second or end region of each planar target [6],[7], with De Bosscher teaching that each planar target [6],[7] has a uniform rate in middle axial region while an inhomogeneous rate of greater than 10% at each end region. Thus the combination does teach this limitation of claims 21 and 48.
Applicant’s argument on p. 8 that claims 21 and 48 now require a limitation of “tubular targets” is noted, however the claims do not specifically require this limitation, as discussed above in the 112 rejection section.
Applicant's arguments on p. 8-9 with respect to claim 44 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations which have been addressed in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102013208771 is relevant for teaching that pairs of elongated (i.e. planar) targets are known to be interchangeable with pairs of tubular (i.e. cylindrical) targets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794